An automobile driven by the appellant struck and killed a pedestrian crossing a street roadway. It is claimed that the appellant was driving on the left side of the road, at a fast rate of speed, that his faculties were dulled, and that he did not stop after contact with the pedestrian. Judgment of the County Court, Queens County, entered on a jury’s verdict, convicting the appellant of violation of section 1053-a of the Penal Law (criminal negligence in the operation of a vehicle resulting in death), reversed on the law, the indictment dismissed,. and the defendant discharged. We are constrained to reverse this conviction and dismiss the indictment on the authority of People v. Bearden (290 N. Y. 478) and People v. Walker (270 App. Div. 1032, revd. 296 N. Y. 740). Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.